Citation Nr: 1539538	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension, secondary to a heart disability.

3.  Entitlement to service connection for a psychiatric disability including anxiety and depression, secondary to a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from May 4, 1979 to August 16, 1979.  He had prior and subsequent inactive duty training (IDT).  He was subsequently discharged from Reserve service on March 22, 2005.

This matter comes to the Board of Veterans' Appeals Board on appeal from a September 2006 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified at a
Travel Board hearing before the undersigned.  In March 2014, the Board remanded this case.  


FINDINGS OF FACT

1.  Heart disease is not attributable to a period of ADT; the Veteran did not have a myocardial infarction.

2.  The Veteran is not service-connected for a heart disability.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred or aggravated in ADT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  

3.  A psychiatric disability including anxiety and depression is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in October 2004 and January 2008 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, valvular heart disease will be presumed to have been incurred in or aggravated by service if it became manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during IDT to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

In this case, the Veteran only had ADT and IDT service.  A claimant whose claim is based on a period of ADT is not entitled to service connection on a presumptive basis.  Moreover, the presumption does not apply based on periods of IDT.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran maintains that his heart disability was incurred in 2002-2003 during Reserve service when his unit was notified that it was to be mobilized for service in Iraq, although he did not subsequently pass the physical for deployment.  He maintains that the stress caused by the prospect of mobilization resulted in chest pain and heart disability.  He contends that he had a heart attack as well as other heart issues thereafter, and that he did not have heart disease prior to that time.  He also claims that his hypertension and anxiety disorder are secondary to the heart disability.

The STRs reveal that in July 1979, during ADT service, the Veteran reported having chest pain and trouble breathing. On separation examination, the Veteran denied having any heart problems.  No heart abnormality was diagnosed.  

Subsequent records show that the Veteran was diagnosed with coronary artery disease and hypertension in 2000 and thereafter.  A January 8, 2004 record noted that the Veteran had undergone a right cardiac angioplasty and was not deployable.  

When hospitalized in October 2007, it was noted that Troponin was negative for heart attack.  

In a June 2008 letter, the Veteran's private physician, A.A. K. M.D. indicated that the Veteran did not have stress prior to 2003 and that his stress triggered chest pain/heart problems in 2003, as noted, the Veteran already had heart disease at that time. 

Dr. J.M., M.D., indicated in a December 2009 letter, indicated that the Veteran had suffered a heart attack during 2003.  However, also in December 2009, the Veteran's private physician, Dr, A.A. K. indicated that that the Veteran had coronary artery disease as of October 2000, but he not had a heart attack.  

A service buddy, D.R., submitted a statement in which he indicated that in 2002-2003, he knew the Veteran who told him he had a heart disorder and was displaying withdrawn and moody behavior.  

In June 2014, a VA medical examination and opinion was obtained, to include an assessment of whether the Veteran had suffered a myocardial infarction.  The examiner reviewed the pertinent history, noting the complaints of chest pain and dyspnea in the 1979 STRs.  The examiner also noted that the Veteran had a productive cough and was treated for a bronchitis.  Per report of medical history on July 30, 1979, the Veteran checked a positive response for chronic cough, but not for pain or pressure in chest.  Per his Report of Medical History on May 2, 2002, the Veteran denied having chest pain or shortness of breath (SOB).  Per private treatment records, the Veteran had recurrent chest pain which was noted in 2000.  He underwent cardiac catheterization in October 2000 which showed only minimal coronary artery disease in the right coronary artery.  He also had a stress echo at Mercy Center in August 2001 with negative EKG and normal ejection fraction with no regional wall motion abnormality.  At that time, his LV and other arteries were normal.  The Veteran claimed that he did not have angiogram done until 2003.  He thought that his initial chest pain was related to his "gallbladder dying."  The examiner noted that the Veteran had gallbladder removal in 2001 and resolved chest pain.  The Veteran also reported chest pain symptoms in 2003 with associated diaphoresis, dysphagia.  He claimed that this was right before he was going to go to Iraq.  He eventually required insertion of a right coronary artery stent in February 2003 and stent placement.  He required a dilatation of a posterior diagonal artery with stent insertion in January 2004.  Another intervention was completed in October 2007 at which time, he was noted to have a 90 percent lesion and another angioplasty with stent was placed.  The examiner specifically noted that the Veteran had not had a heart attack.  

The examiner opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by inservice injury, event or illness.  He explained that the Veteran had denied any symptoms related to possible ischemic heart disease on his Report of Medical History in 1979.  Moreover, his coronary artery disease was not diagnosed until 2000 at which time it was thought to be non-obstructive.  The onset of possible coronary artery disease was then noted 20 years after 1979.  The examiner noted that if the Veteran had active service from 2002 to 2005, there is documentation that his obstructive ischemic heart disease was an active diagnosis 2003.  However, the Board notes that the Veteran did not have active service from 2002 to 2003.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In viewing the STRs and the other medical records, as well as the Veteran's statements and the probative VA opinion, the record establishes that the Veteran developed heart disability after he served on ADT in 1979.  During his period of ADT in 1979, he had some chest pain, but it was apparently associated with bronchitis per the VA examiner's opinion.  The VA examiner further concluded that the Veteran did not have heart disease during service.  Also, even though heart disease also was not manifest within one year of his 1979 ADT service, presumptive service connection is not available, as noted.  See Smith.  Rather, the record shows and the VA examiner opined that the heart disease had its onset years later, not during a period of ADT.  Although there was a question as to whether the Veteran had a myocardial infarction, the VA examiner resolved that he had not suffered a myocardial infarction during ADT, IDT, or at any time.  Accordingly, service connection is not warranted for a heart disability.  

With regard to his claims for hypertension and depression (a psychiatric disability), the Board notes that neither was shown during a period of ADT.  Nonetheless, the Veteran has claimed these disabilities solely on the basis that they are secondary to heart disability, as emphasized by his representative in the July 2015 Informal Hearing Presentation.  See 38 C.F.R. § 3.310 (2014).  Since the Veteran is not service-connected for a heart disability (or any disability), there is no basis to grant service connection on a secondary basis.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for hypertension, secondary to a heart disability is denied.

Entitlement to service connection for a psychiatric disability including depression, secondary to a heart disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


